Citation Nr: 0815488	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  04-31 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a right ankle disorder.  

2.  Entitlement to an initial rating in excess of 10 percent 
for migraines.

3.  Entitlement to an initial rating in excess of 10 percent 
and a rating in excess of 40 percent effective February 27, 
2004, for status post left thrombophlebitis of the left lower 
extremity with status post vein stripping and positive factor 
V Leiden.  

4.  Entitlement to an initial rating in excess of 10 percent 
and a rating in excess of 40 percent effective February 27, 
2004, for status post thrombophlebitis of the right lower 
extremity with status post vein stripping.  

5.  Entitlement to a compensable initial rating for status 
post removal of a ganglion cyst.  

6.  Entitlement to a compensable initial rating and a rating 
in excess of 10 percent effective January 31, 2005, for a 
lumbar spine disability.  

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for a left hip 
condition.

9.  Entitlement to service connection for a right elbow 
condition.

10.  Entitlement to service connection for a right knee 
condition.  

11.  Entitlement to service connection for a left knee 
condition.  

12.  Entitlement to service connection for a left ankle 
condition.

13.  Entitlement to service connection for irritable bowel 
syndrome.  

14.  Entitlement to service connection for residuals of 
umbilical hernia repair.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel 




INTRODUCTION

The veteran had active service from December 1981 to April 
2001.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO).
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a February 2008 statement, the veteran's representative 
reported the veteran's request for a Travel Board hearing on 
the issues on appeal.  This hearing must be scheduled at the 
RO level, and, accordingly, a remand is required.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993); 38 C.F.R. §§ 
3.103(a) and (c)(1), 19.9, 19.25, 20.700, 20.704).

Accordingly, the case is REMANDED for the following action:

Make the necessary arrangements to 
schedule the veteran for a Travel Board 
hearing at the RO and notify him of the 
scheduled hearing at the latest address 
of record.  A copy of the notice provided 
to the veteran of the scheduled hearing 
should be placed in the record.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



